ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-055, recommending that MARK D. CUB*102BERLEY, formerly of TRENTON, who was admitted to the bar of this State in 1984, and who has been suspended from the practice of law since March 30, 2001, should be disbarred on the basis of his ethics history and the unethical conduct in this matter, including practicing law while suspended, failing to file the affidavit of compliance required of suspended attorneys, failing to cooperate with disciplinary authorities, conduct prejudicial to the administration of justice, and conduct involving fraud, dishonesty, deceit or misrepresentation, in violation of Rule l:20-20(a) and (b), Rule l:20-20(b)(15), RPC 8.1(b), and RPC 8.4(c) and (d);
And MARK D. CUBBERLEY having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And the Court having determined from its review of the record in this matter that a term of suspension is the appropriate quantum of discipline and that the term of suspension should be concurrent with the suspension imposed this date for the misconduct found in DRB 02-343;
And good cause appearing;
It is ORDERED that MARK D. CUBBERLEY is suspended from the practice of law for a period of three years and until the further Order of the Court, effective December 9, 2003; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that respondent continue to comply with Rule 1:20-20; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.